United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lodi, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Daniel M. Goodkin, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1687
Issued: January 26, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 23, 2016 appellant, through counsel, filed a timely appeal from a July 22,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s
medical and wage-loss compensation benefits on October 23, 2014; and (2) whether appellant

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

met her burden of proof to establish continuing employment-related disability or residuals after
October 23, 2014.
On appeal counsel asserts that appellant continues to suffer residuals of the October 28,
2013 employment injury because, as evidenced by the medical evidence of record, she sustained
additional injuries that day including bilateral carpal tunnel syndrome, cervical radiculopathy,
and complex regional pain syndrome (CRPS).
FACTUAL HISTORY
On October 29, 2013 appellant, then a 51-year-old city mail carrier, filed a traumatic
injury claim (Form CA-1) alleging that a fall from a curb while delivering mail on October 28,
2013 caused a right hand fracture, and injuries to her right knee and left foot. She stopped work
that day and was seen by Dr. Rami Georgies, a Board-certified family physician, at an urgent
care facility. Dr. Georgies reported a history that she fell on concrete, hitting her knee and right
hand and provided examination findings and diagnosed a fifth distal phalange fracture with hand
pain and right knee pain. A splint was placed that day. Appellant had good capillary refill and
normal sensation after placement. Right knee and hand x-rays done that day were unremarkable.
October 29, 2013 left ankle and foot x-rays were also unremarkable.
OWCP accepted sprains of the right hand and wrist and a sprain of the left ankle on
November 21, 2013. Appellant received compensation and was later placed on the periodic
compensation rolls effective March 9, 2014.
Dr. Kevin Buckman, an emergency medicine specialist and general practitioner,
examined appellant on October 29, 2013. He noted a history of appellant falling on a curb at
work, injuring her right hand and knee, and left foot. Dr. Buckman submitted weekly reports in
which noted complaints of left ankle and right arm pain. He described examination findings
including negative Tinel’s and Phalen’s signs in the right hand. Dr. Buckman diagnosed injuries
of the right arm, right knee, and left ankle. He recommended an ace wrap and advised that
appellant could not work. On December 11, 2013 Dr. Buckman referred appellant for magnetic
resonance imaging (MRI) scans and to Dr. Vincent Leung, Board-certified in orthopedic and
hand surgery.
In a January 2, 2014 report, Dr. Leung noted that appellant fell at work and was seen for
a complaint of right arm pain. He advised that examination was difficult, noting that her pain
was not well localized. Dr. Leung indicated that, after examining her “back and forth,” the only
localization he could pin down was at the base of the right long finger and was suggestive of
trigger finger. He interpreted MRI scans of the right wrist and right hand as normal and advised
that right hand and wrist x-rays done in his office that day were also normal.3 Dr. Leung advised
that he had no explanation for her multiple areas of pain which were somewhat out of proportion
to objective findings, and the suspicion of right long trigger finger was the only diagnosis. He
concluded that appellant could return to regular duty.

3

The record before the Board does not contain MRI scan reports, other than Dr. Leung’s report of his review of
the scans.

2

Appellant then began treatment with Dr. Gary R. Wisner, a Board-certified orthopedic
surgeon, on January 29, 2014. On a State of California workers’ compensation form report,
Dr. Wisner noted a history that appellant fell on her hand at work and continued to have pain
with superficial touch. He described examination findings and diagnosed early CRPS of the
right hand, wrist, and upper extremity, and severe right wrist sprain. Dr. Wisner recommended
that appellant discontinue use of a splint. He also provided a January 29, 2014 duty status report
(Form CA-17) in which he advised that appellant could not work.
In March 2014 OWCP referred appellant to Dr. Ernest B. Miller, a Board-certified
orthopedic surgeon, for a second opinion evaluation.
Dr. Wisner continued to submit State of California Workers’ Compensation form reports,
noting subjective complaints of right hand numbness, tingling, swelling, and pain that radiated
into the forearm, and right ankle pain that radiated up into the leg. He diagnosed early CRPS of
the right hand and wrist, severe right wrist sprain, and a painful ganglion seen on MRI scan.
Dr. Wisner advised that appellant could not work.
In a May 8, 2014 report, Dr. Miller noted his review of the record and appellant’s report
that she slipped and fell at work on October 28, 2013, injuring her right hand and wrist and left
ankle. He described her current complaints of right hand pain, numbness, and tingling radiating
to the right elbow, and sharp pain in the left foot shooting up from the great toe. Dr. Miller
advised that right wrist range of motion was limited due to pain, and that she had no right upper
extremity atrophy. Ankle range of motion was full and symmetric. Dr. Miller indicated that
skin, temperature, texture, color, and sensation were completely normal in the arms and ankles.
He diagnosed sprain of the right wrist and right hand with residual symptoms of pain with range
of motion, and left ankle sprain, resolved, with normal gait. In answer to OWCP questions,
Dr. Miller advised that appellant continued to have right hand and wrist pain due to the
October 28, 2013 work injury. He opined that the period of appellant’s total disability was quite
unnecessary and that she needed no further treatment other than over-the-counter medication for
the accepted sprains. Dr. Miller opined that a period of total disability for diagnoses of sprain
and strain should not exceed four to six weeks. He recommended that appellant resume normal
activity and advised that a rigorous exercise program was the key to recovery.
Dr. Wisner continued to submit both State of California form reports and duty status
reports in which he reiterated his findings and conclusion that appellant could not work.
On August 15, 2014 OWCP proposed to terminate appellant’s medical and wage-loss
compensation benefits. It found that the weight of the medical opinion evidence rested with the
opinion of Dr. Miller who advised that she could return to work and that she needed no further
treatment for the accepted sprains.
In reports received after the proposed termination dated July 28 to September 8, 2014,
Dr. Wisner noted appellant’s continued complaint of right wrist and left ankle pain. He
described decreased range of motion in the right wrist and left ankle and reiterated his diagnoses
of early CRPS of the right hand and wrist, severe right wrist sprain, and painful ganglion.
Dr. Wisner continued to advise that appellant could not work. In correspondence dated
August 19, 2014, he noted that appellant was initially seen on January 29, 2014 with complaints
of severe right hand and finger pain and severe left foot and ankle pain that she indicated were
3

caused by a fall at work on October 28, 2013. Dr. Wisner reported that appellant was seen for
regular follow-up appointments and continued to have pain and symptomatology of the right
hand, wrist, and left ankle. He diagnosed early CRPS/RSD (reflex sympathetic dystrophy) of the
right hand, wrist, and right upper extremity, severe right wrist sprain, possible right triquetrum
fracture, painful ganglion by MRI scan, Dupuytren’s nodules of the right long and ring fingers,
left foot, ankle sprain with possible internal derangement and metatarsalgia, and osteoarthritis
left foot/ankle. He concluded that the work injury had not resolved.
In an October 23, 2014 decision, OWCP terminated appellant’s medical and wage-loss
compensation benefits, effective that day. It found that the weight of the medical evidence rested
with the opinion of Dr. Miller.
On August 7, 2015 appellant, through counsel, requested reconsideration.4 Counsel
submitted a July 10, 2015 report in which Dr. Jeffrey R. Levin, a Board-certified neurologist,
noted a history that appellant tripped and fell while delivering mail on October 28, 2013 and
sustained trauma to her chest, right arm, and ankle. He related that she had been unable to return
to work. Dr. Levin described physical examination findings of positive Tinel’s sign at both
wrists with thenar weakness and atrophy bilaterally, mild weakness of the deltoid and biceps
bilaterally, more prominent in the right than the left, and pain and tenderness in the right hand.
He reported that the distal phalanx of the middle finger was somewhat swollen and tender to
palpation, and that the right hand was colder than the left with decreased capillary refill.
Dr. Levin noted no other weakness was seen in the arms and legs, and that she ambulated
without difficulty. Sensory examination was grossly intact to light touch, vibration, and
pinprick. Dr. Levin diagnosed bilateral carpal tunnel syndrome and C5-6 radiculopathy, as
confirmed by his electrodiagnostic testing done that day.5 He opined that appellant had RSD
noting that history suggested that RSD was caused by trauma to the right arm. Dr. Levin
recommended a bone scan for further confirmation, and a cervical spine MRI scan. He advised
that the diagnosed carpal tunnel syndrome was partially due to appellant’s repetitive duties of
lifting and grasping as a mail carrier and that it and the diagnosed radiculopathy were caused or
aggravated by her fall on October 28, 2013. Dr. Levin concluded that, at that time, appellant had
work restrictions due to her inability to use her hands appropriately.
Dr. Wisner continued to submit both State of California workers’ compensation form
reports and duty status reports in which he reiterated his findings and conclusion that appellant
could not work.
In a merit decision dated November 5, 2015, OWCP denied modification of the
October 23, 2014 decision. It found that Dr. Levin failed to provide a rationalized medical
opinion which supported that the diagnoses of carpal tunnel syndrome, RSD, or cervical
radiculopathy were causally related to the October 28, 2013 work injury.

4

Appellant had initially requested a hearing before an OWCP hearing representative. On February 12, 2015 a
union representative cancelled the request.
5

A copy of this report is found in the case record.

4

On April 26, 2016 appellant, through counsel, requested reconsideration. Counsel
maintained that appellant sustained additional diagnoses due to the October 28, 2013
employment injury that rendered her totally disabled.
In a November 6, 2015 report, Dr. Wisner described findings from an October 7, 2015
examination. He noted appellant’s complaint of pain and stiffness with weather changes in the
right hand and left ankle pain with prolonged walking. Dr. Wisner diagnosed right hand sprain,
right wrist sprain, and left ankle sprain. He prescribed over-the-counter medication and physical
therapy.
Dr. Timothy A. Walth, a chiropractor, submitted a February 12, 2016 report, cosigned
and adopted by Dr. Wisner. In his report, he noted appellant’s work history with the employing
establishment since 1990. Appellant related that on October 28, 2013 she tripped on a curb,
falling forward, landing on her outstretched left hand with her right hand curled underneath her
body, trapping it between her body and the concrete. She felt immediate right hand pain and had
a left knee contusion. Medical evidence reviewed included a December 17, 2013 right hand
MRI scan that showed no evidence of abnormality at the third metacarpophalangeal joint,
although motion limited the evaluation; a November 25, 2014 cervical spine MRI scan that
showed moderate narrowing of the right C5-6 neural foramen, and newly developed left-side
neural foraminal stenosis at the C3-4 level potentially compromising the existing nerve root, and
mild posterior disc bulging from C3 through C6; and a November 26, 2014 lumbar spine MRI
scan showing a disc bulge at L4-5.6 Appellant complained of right forearm, wrist, and hand pain
with numbness and tingling, and occasional swelling. She had cervical spine pain radiating into
the upper left trapezial area. Appellant noted that when she fell on her left arm in October 2013,
she felt the impact through her cervical spine which became painful in about April 2014. Right
wrist findings included mild atrophy, diffuse swelling, and exquisite tenderness of the middle
and ring finger metacarpophalangeal articular structures. Phalen’s, Reverse Phalen’s, and
Tinel’s tests were positive on the right. Tinel’s was also positive on the left. Right wrist range
of motion was diminished. Appellant had paraspinal musculature tenderness from C3 to C6 and
T1 through T7. Facet Distraction and Spurling’s tests were positive in the cervical spine. Soto
Hall testing was positive in both the cervical and thoracic spine, and both demonstrated
decreased range of motion. Appellant had increased exaggerated response to light touch and
two-point stimuli along the right forearm and hand.
Dr. Walth diagnosed chronic pain and strain of the right wrist, right forearm, cervical
spine, and thoracic spine, severe in the right wrist and RSD/CRPS of the right wrist and right
forearm. Further right wrist diagnoses were carpal tunnel syndrome, post-traumatic cyst, and
radial and ulnar styloid inflammation. Dr. Walth also diagnosed articular dysfunction of the
cervical and thoracic spines with cervical radiculopathy at C5-6. He referenced publications that
supported his conclusions about appellant’s condition, the definition for causation under
California worker’s compensation law, the fifth edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment (hereinafter A.M.A., Guides),7 and American
College of Occupational and Environmental Medicine. Dr. Walth concluded that appellant’s
diagnoses of RSD/CRPS, carpal tunnel syndrome, styloid inflammation, and post-traumatic cyst,
6

Copies of the test reports are not found in the case record.

7

A.M.A., Guides (5th ed. 2001).

5

chronic pain and strain, and the cervical and thoracic articular dysfunction were directly related
to the October 28, 2013 work injury, and the right arm diagnoses were due to the prolonged use
of her splint provided at the beginning of her care. He deferred to Dr. Wisner regarding
appellant’s return to work. On an attached work capacity evaluation (Form OWCP-5c),
Dr. Walth advised that appellant had right arm limitations on reaching above the shoulder,
operating a motor vehicle, repetitive wrist and elbow use, pushing, pulling, and lifting.
Dr. Wisner agreed with these restrictions.
In a merit decision dated July 22, 2016, OWCP denied modification of the prior
decisions. It found that the weight of the medical opinion evidence continued to rest with
Dr. Miller who advised that the accepted conditions had resolved. OWCP also found that there
was no rationalized medical evidence supporting the connection of CRPS, carpal tunnel
syndrome, cervical radiculopathy, or thoracic sprain to the October 28, 2013 work injury.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. It may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment.8
OWCP’s burden of proof in terminating compensation includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.9
ANALYSIS -- ISSUE 1
OWCP accepted that on October 28, 2013 appellant sustained right hand, right wrist, and
left ankle sprains. It terminated her wage-loss compensation and medical benefits on
October 23, 2014, based on the opinion of Dr. Miller, an OWCP referral physician.
The medical evidence relevant to the October 23, 2014 termination included Dr. Miller’s
May 8, 2014 report in which he noted his review of the medical record and diagnostic studies,
and thoroughly described physical examination findings. Dr. Miller noted that appellant reported
a history that she slipped and fell at work on October 28, 2013, injuring her right hand and wrist
and left ankle. He described her current complaints of right hand pain, numbness, and tingling
radiating to the right elbow, and sharp pain in the left foot shooting up from the great toe.
Dr. Miller advised that right wrist range of motion was limited due to pain and that she had no
right upper extremity atrophy. Ankle range of motion was full and symmetric. Dr. Miller
indicated that skin, temperature, texture, color, and sensation were completely normal in the
upper extremities and ankles. He diagnosed sprain of the right wrist and right hand with residual
symptoms of pain with range of motion, and left ankle sprain, resolved, with normal gait.
Dr. Miller advised that, while appellant continued to have right hand and wrist pain due to the
October 28, 2013 work injury, she had no further disability and needed no further treatment for
the accepted sprains. He opined that appellant was no longer totally disabled, noting that a
period of total disability for diagnoses of sprain and strain should not exceed four to six weeks.

8

Jaja K. Asaramo, 55 ECAB 200 (2004).

9

Id.

6

Dr. Miller recommended that appellant resume normal activity and advised that a rigorous
exercise program was the key to recovery.
In response to the pretermination notice, appellant submitted a number of form reports
from Dr. Wisner who began treating appellant on January 29, 2014. In these reports Dr. Miller
noted appellant’s continued complaint of right wrist and left ankle pain. He described decreased
range of motion in the right wrist and left ankle and reiterated his diagnoses of early CRPS of the
right hand and wrist, severe right wrist sprain, and painful ganglion, and advised that she could
not work. On August 19, 2014 Dr. Wisner advised that appellant continued to have pain and
symptomatology of the right hand, wrist, and left ankle. Diagnosis included early CRPS/RSD of
the right hand, wrist, and arm, severe right wrist sprain, left ankle sprain with possible internal
derangement and metatarsalgia, and osteoarthritis left foot/ankle. While Dr. Wisner opined that
appellant’s October 28, 2013 employment injury had not resolved, he did not offer any
explanation of the mechanics of how the October 28, 2013 employment injury caused appellant’s
current diagnoses and continued disability.10
Moreover, shortly before Dr. Wisner began treating appellant, in a January 2, 2014
report, Dr. Leung had noted the history of injury and advised that physical examination was
difficult, noting that her pain was not well localized. He advised that he had no explanation for
her multiple areas of pain which were somewhat out of proportion to objective findings, and the
suspicion of right long trigger finger was the only diagnosis. Dr. Leung concluded that appellant
could return to regular-duty work.
The Board finds that Dr. Wisner’s opinion is insufficient to establish a conflict in medical
evidence with the well-rationalized opinion of Dr. Miller whose opinion represents the weight of
the medical evidence at the time OWCP terminated appellant’s wage-loss compensation and
medical benefits. Dr. Miller had full knowledge of the relevant facts and evaluated the course of
appellant’s accepted conditions. His opinion was based on proper factual and medical history
and his report contained a detailed summary of this history. Dr. Miller addressed the medical
records to make his own examination findings to reach a reasoned conclusion regarding
appellant’s conditions.11 At the time benefits were terminated, he found no basis on which to
attribute any residuals or continued disability to appellant’s accepted conditions. Dr. Miller’s
opinion is found to be probative evidence and reliable, and sufficient to justify OWCP’s
termination of benefits for the accepted conditions.
OWCP therefore met its burden of proof to terminate appellant’s wage-loss compensation
and medical benefits on October 23, 2014.12

10

See S.S., Docket No. 15-1422 (issued October 28, 2015).

11

See Michael S. Mina, 57 ECAB 379 (2006) (the opportunity for and thoroughness of examination, the accuracy
and completeness of the physician’s knowledge of the facts and medical history, the care of analysis manifested, and
the medical rationale expressed in support of the physician’s opinion are facts, which determine the weight to be
given to each individual report).
12

Supra note 8.

7

LEGAL PRECEDENT -- ISSUE 2
As OWCP met its burden of proof to terminate appellant’s medical and wage-loss
compensation benefits on October 23, 2014, the burden shifted to her to establish that she had
any disability causally related to the accepted knee conditions.13 Causal relationship is a medical
issue. The opinion of the physician must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition
and the specific employment factors identified by the claimant.14
ANALYSIS -- ISSUE 2
The Board finds that appellant did not establish that she had continuing residuals or
disability relating to the accepted right hand, right wrist, and left ankle sprains after
October 23, 2014.
Subsequent to the termination of benefits appellant submitted a July 10, 2015 report from
Dr. Levin, who did not examine appellant until more than 20 months after the employment
injury. Dr. Levin did not discuss the accepted conditions. Rather, he diagnosed bilateral carpal
tunnel syndrome and C5-6 radiculopathy, conditions not accepted as employment related.15
While Dr. Levin found positive Tinel’s tests bilaterally, Dr. Buckman, who treated appellant
from October 29 to December 11, 2013, noted negative Tinel’s and Phalen’s tests in appellant’s
right hand. Dr. Levin provided no real explanation of how the October 28, 2013 work injury
caused the diagnosed carpal tunnel syndrome and cervical radiculopathy or why appellant could
not use her hands. Furthermore, his opinion that RSD could be caused by trauma was
speculative. The Board has long held that medical opinions that are speculative or equivocal in
character are of diminished probative value.16
Dr. Wisner continued to submit form reports and duty status reports after the October 23,
2014 termination. In each of these reports he provided similar findings and conclusions to those
he reported prior to the termination. They alone are therefore insufficient to meet appellant’s
burden of proof that she continued to be disabled.17
Dr. Wisner also cosigned Dr. Walth’s February 12, 2016 report which was rendered more
than 27 months after the October 28, 2013 work injury and included the first report that on
October 28, 2013 appellant did not land on her right hand but on the left, and that her right hand
was trapped underneath her. While he reported his review of diagnostic testing, none of these
reports are found in the case record. In regard to cervical radiculopathy, Dr. Walth reported that
13

See Daniel F. O’Donnell, Jr., 54 ECAB 456 (2003).

14

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

15

T.M., Docket No. 08-975 (issued February 6, 2009) (where a claimant claims that a condition not accepted or
approved by OWCP was due to an employment injury, the claimant bears the burden of proof to establish that the
condition is causally related to the employment injury through the submission of rationalized medical evidence).
16

D.D., 57 ECAB 734 (2006).

17

Supra note 14.

8

appellant felt that her fall on October 28, 2013 impacted her cervical spine, but that she had no
cervical complaints until April 2014. He also noted positive finding on examination of both
hands and in the cervical spine. Dr. Walth concluded that appellant’s diagnoses of RSD/CRPS,
carpal tunnel syndrome, styloid inflammation, and post-traumatic cyst, chronic pain and strain,
and the cervical and thoracic articular dysfunction were directly related to the October 28, 2013
employment injury, and the right upper extremity diagnoses were also due to the prolonged use
of her splint provided at the beginning of her care. Other than generally opining that use of the
splint contributed to the RSD/CRPS diagnosis, Dr. Walth provided no additional explanation.
While he referenced some publications, he did not provide a sufficient explanation of the
applicability of the general medical principles discussed in the articles to the specific factual
situation at issue in the case.18
The Board finds that Dr. Walth did not explain with sufficient rationale how and why the
conditions of chronic pain and strain of the right wrist, right forearm, cervical spine, and thoracic
spine, severe in the right wrist; RSD/CRPS of the right wrist and right forearm; carpal tunnel
syndrome; post-traumatic cyst; radial and ulnar styloid inflammation; and articular dysfunction
of the cervical and thoracic spines with cervical radiculopathy at C5-6 were caused by the
October 28, 2013 employment injury. The Board has long held that to support causal
relationship, the opinion of the physician must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty, and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition
and the specific employment factors identified by the employee.19
The opinion of a physician supporting causal relationship must be one of reasonable
medical certainty that the condition for which compensation is claimed is causally related to a
claimant’s federal employment and such relationship must be supported with affirmative
evidence, explained by medical rationale and be based upon a complete and accurate medical
and factual background of the claimant.20 The Board has long held that medical opinions not
containing rationale on causal relation are of diminished probative value and are generally
insufficient to meet appellant’s burden of proof.21 The Board finds that Dr. Walth’s February 12,
2016 report as cosigned by Dr. Wisner is of limited probative value on the issue of whether
appellant had any continuing disability or condition due to the October 28, 2013 employment
injury. Dr. Walth did not discuss the accepted conditions, and the history of injury provided by
him was not in accordance with those more contemporaneous with the employment injury.22 His
opinion is insufficient to establish that the October 28, 2013 employment injury caused
additional conditions or that appellant continued to be disabled due to the accepted right hand,
right wrist, and left ankle sprains.

18

See Roger G. Payne, 55 ECAB 535 (2004).

19

Supra note 14.

20

A.D., 58 ECAB 149 (2006).

21

Carolyn F. Allen, 47 ECAB 240 (1995).

22

The Board has held that contemporaneous evidence is entitled to greater probative value than later evidence.
S.S., 59 ECAB 315 (2008).

9

The factors that comprise the evaluation of medical evidence include the opportunity for
and the thoroughness of physical examination, the accuracy and completeness of the physician’s
knowledge of the facts and medical history, the care of analysis manifested and the medical
rationale expressed in support of the physician’s opinion.23 As there is no medical evidence of
record of sufficient rationale to establish that appellant continued to be disabled due to the
October 28, 2013 employment injury, she did not meet her burden of proof to establish that she
continued to be disabled due to the accepted right hand, right wrist, and left ankle sprains after
October 23, 2014.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s
compensation on October 23, 2014 and that she did not establish that she had a continuing
employment-related condition or disability after October 23, 2014.
ORDER
IT IS HEREBY ORDERED THAT the July 22, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 26, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

23

Nicolette R. Kelstrom, 54 ECAB 570 (2003).

10

